 Case 2:18-cv-08411-DFM Document 32 Filed 06/17/20 Page 1 of 1 Page ID #:855




1    Jonathan O. Peña, Esq.
     CA Bar ID No.: 278044
2    Peña & Bromberg, PLC
3    2440 Tulare St., Ste. 320
     Fresno, CA 93721
4
     Telephone: 559-439-9700
5    Facsimile: 559-439-9700
6    info@jonathanpena.com
     Attorney for Plaintiff, Ana Aguilar
7
8
                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     ANA AGUILAR
11
         Plaintiff,                           )   No. 2:18-cv-08411
12                                            )
13                 v.                         )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14   ANDREW SAUL,                             )   ATTORNEY FEES
15   Commissioner of Social Security,         )
                                              )
16
             Defendant.                       )
17                                            )
18           Based upon the parties’ Stipulation for Award and Payment of Attorney
19   Fees:
20           IT IS ORDERED that the Commissioner shall pay attorney fees and
21   expenses the amount of SEVEN THOUSAND DOLLARS AND 00/100 ($7,000)
22   subject to the terms of the above-referenced Stipulation.
23
24
25
     Dated: June 17, 2020            ________________________________________
26
                                     HON. DOUGLAS F. MCCORMICK
27                                   UNITED STATES MAGISTRATE JUDGE
28



                                              1
